Citation Nr: 0421766	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for eye infection. 


ATTORNEY FOR THE BOARD

William Henry, Law Clerk 


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
an eye infection.  The appellant disagreed and this appeal 
ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran states that he received medical treatment during 
service at Meeks Field, near Keflavik, Iceland, from May 1945 
to April 1946 for an eye infection (see veteran's notice of 
disagreement April 2003).  The veteran's claims folder 
contains his entrance and separation examination reports, 
although there are no service medical records relating to 
treatment during the time period the veteran has alleged.  
The veteran has described the treatment he received in detail 
and claims that the Army Air force should have a copy of 
these overseas medical records.  A response from the National 
Personnel Records Center (NPRC) stating that all service 
medical records have been obtained is not in the claims 
folder.  If such records exist, they may substantiate the 
veteran's claim.  A reply from the NPRC is necessary in order 
to assist the veteran in the presentation of his claim.  

The VCAA mandates that VA persist in efforts to obtain 
service records until it can be concluded that the records do 
not exist or further effort to obtain them is futile.  38 
C.F.R. § 3.159(c)(2) (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO must review the claims file and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ask the veteran to submit any service 
medical or other records in his 
possession, including private medical 
records showing he was treated in service 
or after service for eye-related 
complaints.  He should also be asked to 
provide the names and addresses of all 
health care providers who treated him for 
eye complaints prior to July 2003.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).

2. The RO should contact the NPRC and 
request that the veteran's service 
medical records, including all overseas 
records that may have been generated by 
the Army Aircorps (the veteran served 
with the 766th Army Air Force Base Unit, 
137th Army Airways Communication System 
in Iceland), must be forwarded for 
incorporation into the record.  If the RO 
is unable to obtain such records, the RO 
should provide a written statement 
documenting that fact for incorporation 
into the record. 

3.  If any additional medical records 
indicate an in-service injury or disease 
affecting the eye, the RO should afford 
the veteran a VA examination.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is asked to state whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current eye disability is 
related to injury, disease or event noted 
during the veteran's military service.  
The clinical bases for the opinions 
reached should be set forth in detail.

4. Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




